Case 3:17-cv-01104-VLB Document 80-20 Filed 05/15/19 Page 1 of 8




                Exhibit 114
      Case 3:17-cv-01104-VLB Document 80-20 Filed 05/15/19 Page 2 of 8




   I am strongly in favor of granting Susan Byrne tenure in this department.


   Of her 8 letters by distinguished scholars, 6 are positive or strongly
   positive. {Read from letters]


   Reviews of her second book, Law and History in Cervantes have been
   numerous and overwhelmingly positive, and the two reviews of Ficino
   in Spain indicate that it is being very well-received, with recognition of
   the high quality of her research and the depth of her erudition. [Read
   from reviews]


   The statements from Prof. Byrne’s letters and reviews I have just read
   are not just pro-forma compliments or throwaway phrases. They are
   the considered academic judgment of outstanding scholars in the field,
   and they need to be taken seriousy, since they correctly highlight the
   tremendous strength of Prof. Byrne’s record. It is indeed a record that
   would guarantee her tenure in the major research universities of this
   country, and this should also be the case at Yale.


   As the Yale University Standards for Appointment to Tenure read
   with regard to the rank of Associate Professor with Tenure:
   “Candidates for this rank are expected to have shown evidence of
   exceptional accomplishments and future promise that makes the
   sponsoring department confident that within five years they will merit
   promotion at Yale to the rank of professor.”




CONFIDENTIAL - FOR ATTORNEYS' EYES ONLY                             BYRNE019287
      Case 3:17-cv-01104-VLB Document 80-20 Filed 05/15/19 Page 3 of 8




   As two of the reviewers point out (and I fully agree), publishing three
   important books in the course of 8 years is most certainly a
   demonstration of exceptional achievement that cannot be diminished or
   ignored. All the more, since this was done while fulfilling essential and
   time consuming departmental tasks such as DUS for six of those years,
   as well as achieving national and international visibility, attested by
   Prof. Byrne’s election to positions of responsibility in the major learned
   societies in her field.   Prof. Byrne’s extraordinary productivity is
   furthermore a clear demonstration of “future promise,” and absolutely
   ensures that her work will continue to grow in quantity and quality in
   future years.


   The Dept. of S& P is in the unenviable position of not having promoted
   any assistant professors to tenured rank in over 20 years (Shumway,
   1992), even as Yale has modernized its promotion and tenure process,
   bringing it into line with that of our country’s major universities. As I
   have observed too many times in the past decade, the standard modus
   operandi in our Department any time a promising candidate comes up
   for tenure review (and, until recently, for the third-year review) has
   been to    raise the bar to unreachable heights, to disrespect the
   reviewers’ letters, and to dismiss the candidates’ articles and books by
   an abuse of academic judgment, as happened with the recent case of
   Prof. Paulo Moreira, another exceptionally talented scholar. In such
   cases, the outcome is already predetermined; three senior faculty
   members enter the room with grave expressions on their faces and
   proceed to minimize the accomplishments of the candidate, without



CONFIDENTIAL - FOR ATTORNEYS' EYES ONLY                             BYRNE019288
      Case 3:17-cv-01104-VLB Document 80-20 Filed 05/15/19 Page 4 of 8




   pausing to notice that such a strategy also puts into question their entire
   process of evaluation of the candidate, not to mention the mentorship (a
   dirty word in this department) the candidate was owed, but never
   received, over the course of his years at Yale.
         I hope that this time, before voting, my colleagues will take a
   minute to reflect on the moment and the circumstances in which this
   tenure review is taking place. Our department is in crisis and under
   observation, not just by our colleagues in the faculty and administration
   of Yale, but also by colleagues in our fields in other universities, as well
   as by prospective graduate students. The clearest, most definitive signal
   our department can send that it is making a positive choice for its future
   is to grant tenure to a candidate who has clearly shown “exceptional
   accomplishment and future promise,” as is the case with Prof. Susan
   Byrne.




CONFIDENTIAL - FOR ATTORNEYS' EYES ONLY                               BYRNE019289
           Case 3:17-cv-01104-VLB Document 80-20 Filed 05/15/19 Page 5 of 8



Burningham: Positive

Professor Byrne is widely considered to be an important scholar of medieval and early modern
Spanishliterature, particularly in the areas of intellectual and legal history.

In summation, Professor Byrne’s three published monographs (two with the prestigious University
ofToronto Press); her numerous article-length publications in well-respected journals and volumes;
hermany presentations at important international and national symposia and conferences; and her eleven
years of teaching experience at Fordham University, SUNY Oneonta, and Yale University all demonstrate
that she has become a very respected scholar and teacher whose work has already moved the field of
Spanish Renaissance literature in new and significant directions. I have no doubt that the current breadth,
depth, and quality of her work to date represent just the beginning of what I expect will be a highly
productive and internationally impactful career.

Cascardi: Lukewarm

Byrne clearly knows a great deal about the subjects she treats, something which I find evidenced in
everything of hers that I have read.

These and similar issues notwithstanding, I think this is a very worthwhile book and one that will provoke
healthy scholarly engagement. [About Law and History in Cervantes’ Don Quijote]

It is a far deeper and more expert scholarly effort, demonstrating some very broad and detailed archival
investigations of the role of the most important Renaissance neo-Platonist in Spain. As such italso gives us
a picture of the sometimes controversial role that Plato and a number of post-Platonicthinkers played in
early modern Spain. It contains quite a bit of valuable information that other scholarswill undoubtedly
incorporate into their work. [On Ficino n Spain]

De Armas: Positive

I believe that Professor Byrne’s works clearly shows her as a most
important and distinguished member of the profession and one of the very best individuals in her field not
only in this country but internationally. Her colleagues fully understand her important contributions to
Spanish literature of the Renaissance and early modern periods as viewed through the lenses of Italy… She
is equally at home commenting on the poetry of Garcilaso as she is on Cervantes’ Don Quijote; and she is
always making new connections between different fields: literature, law, history,
philosophy,astronomy/astrology etc. In assessing her work I believe that she indeed deserves tenure at
Yale University.


Folger: Negative

…philology, the love of literature, is not considered a sufficient rationale for Hiapanism, of the humanities
in general, in the 21st century. This is also true for US-American elite research institutions…. [About Fuchs,
Bass, and Wright] Their work on visual culture and the transatlantic dimension of “Spanish” literature are
not only of interest for students of Spanish literature but also for cultural historians from other fields.

Gaylord: Positive




  CONFIDENTIAL - FOR ATTORNEYS' EYES ONLY                                                  BYRNE019290
           Case 3:17-cv-01104-VLB Document 80-20 Filed 05/15/19 Page 6 of 8



These observations do not cancel myadmiration for Byrne’s book or my sense that it will be much cited by
other scholars. On that score, I can report that it proved very stimulating to the members of my Folger
seminar (from graduate students to associate professors), not only for its findings, but as a model of
scrupulous literary-historical scholarship.

Susan Byrne is a first-class scholar who has made invaluable contributions to our understandingof the
legal, historiographical and intellectual history of 16th- and 17th-century Spain, bringing tolight crucial
sources often overlooked by modern readers and thus expanding the contextual fieldin which we situate
works like Cervantes’s masterpiece, while significantly broadening our understanding of the presence of
Italian writers (historians and philosophers) in early modern Spanish literary culture. These
contributions make her an important voice in the expanding field (both old and new) of Mediterranean
studies. It is clear from what I have read that you have in Susan Byrne an accomplished and ambitious
scholar who will continue to grow.

Grieve: Positive

Susan Byrne compares favorably with these professors, both in terms of having created a unique profile in
her own research (jurisprudence, history, philosophy) and in scholarly productivity. Indeed, I would place
her on a par with Barbara Fuchs, a full professor for quite some time now, in productivity and ahead of the
other two, though I definitely am not disparaging any of these critics…. That Byrne has already published
three books, all deeply researched and presented with highly nuanced evidence, is remarkable for
someone at her stage of career. It is also the case that her three books, all dealing in different ways with
philosophy and
intellectual history, represent an arc of thinking that shows Byrne’s increasing maturity, and all three
books make contributions that fundamentally change how we understand the intellectual climate of early
modern Spain. That is a great achievement.

Susan Byrne has already carved out a significant space for herself in Early Modern Studies, and… she will
be an even more important figure in the future.

García Santo-Tomás: Positive

Professor Byrne is today one of the leading scholars of early modern Spanish literature and culture in the
US, and one whose research enjoys a broad interdisciplinary readership in North America. If there is
anything that has defined her body of work from the start it has been her desire to pave a critical path
beyond the narrow specialization on a topic or an author…. When tackling questions of trans-
national nature, as she does in her latest book Ficino in Spain, Professor Byrne is one of the leading
scholars of her generation, and one of the best nationwide. Reading her dossier confirms that she is an
accomplished academic, a creative teacher, and a generous colleague. Her CV displays the qualities of a
scholar truly devoted to her work, as proven by the quality and variety of activities she has participated in
during her years in the profession.

In the last three years a number of world-class universities have promoted junior scholars to the rank of
Associate Professor with tenure: Lisa Surwillo (Stanford University) had her second book in press with
Stanford UP when her promotion took place; Nicolás Way-Gómez had just published his with MIT Press
when he was hired with tenure at Cal Tech; Germán Labrador had just released his second book in Spain
when he was tenured at Princeton; and Ryan Giles was promoted to Associate Professor with tenure at the
University of Chicago a year after his first book came out with Toronto UP. Within this context, a dossier
including three important books like this one should be granted a positive outcome. I would support her
tenure and promotion if she was a colleague in my institution, and I am sure she would receive it.



  CONFIDENTIAL - FOR ATTORNEYS' EYES ONLY                                                 BYRNE019291
           Case 3:17-cv-01104-VLB Document 80-20 Filed 05/15/19 Page 7 of 8




Weber: Positive

Susan Byrne is a productive and eminently erudite scholar of early modern Spanish literature. In the
eleven years since she was awarded a Ph.D., she has published three monographs, eleven refereed articles
or essays, six contributions to conference proceedings, and six book reviews. In terms of quantity alone,
this is an impressive accomplishment. Law and History in Cervantes’ Don Quixote has been widely reviewed
and praised. The esteem she enjoys in the profession is reflected in the numerous invited lectures and
papers she has given in the U.S. and abroad and in the elected positions she has held in organizations such
as the Renaissance Society of America and the Asociación Internacional Siglo de Oro. Her curriculum
vitae gives evidence of a scholar who has made generous contributions to the profession. I note also that
she has held what is imost departments a very time-consuming administrative position: Director
ofUndergraduate Studies. (In my department, it is known as the “career-staller”assignment.) The list of
courses she has taught and her publications attest to the breadth of her interests and expertise: literature
and law, Neo-Platonism and mysticism, Neo-Stoicism, and historiography. She has given graduate level
courses on medieval literature,the picaresque, the comedia, and the novel. Clearly, she is willing and able
to teach outside a narrowly defined area of expertise. The three “urns” of scholarship, teaching,and service
are very full indeed.

Byrne has made substantive contributions to the study of early modern Spanish literature and cultural
history. At most universities, she would be a very strong candidate for promotion to full professor.

Book Reviews:

Law and History…

“Excelente estudio… aportación esencial…estudio de lectura obligada para todo cervantista”

Ardilla BHS U of Edinburgh

This remarkable work is the ﬁrst to consider systematically the relationship between law, literature, and
history in Cervantes’ novel, and to provide the documentation backing this endeavor. The present paper
should then be considered as a mere gloss on this work.

De Sutter, Law and Literature

Byrne's imagined Cervantes is not unlike the study itself: learned,subtle, fascinating, and projecting
broadly based angles ofvision. Cervantes had been exposed to the legal system, andnot just
theoretically. Byrne makes a strong case for herproposed reading of history and law in Don
Quixote and,significantly, for Cervantes's acquisition of the knowledgethat she sees reflected in the
narrative. Fortunately, DonQuixote and Sancho Panza do not get lost in the mix. This isa substantive work
of investigation, analysis, andmetacriticism. Summing Up: Highly recommended. Lower-division
undergraduates through faculty. -- E. H. Friedman,

Friedman, Choice

But such problems are minor given Byrne’s masterful demonstration that Cervantes’s novel is ‘‘the
verisimilar adventure storyof a protagonist whose history is all about justice’’ (7).

Erin C. Graf, Modern Philology



  CONFIDENTIAL - FOR ATTORNEYS' EYES ONLY                                                BYRNE019292
            Case 3:17-cv-01104-VLB Document 80-20 Filed 05/15/19 Page 8 of 8




Byrne’s erudite and thoroughly researched book is an indisputable contribution toCervantes studies and,
more broadly, to the studies of early modern Spain. Byrne not onlyoffers a persuasive new reading of Don
Quixote, she also tacitly invites the reader to thinkmore carefully about the historical and legal debates of
the time and other ways that thesecould be applied to the cultural production of Cervantes’ day.

Quinn, BHS

Through the use of history and jurisprudence, Byrne is able to explain passages in the Quixote that are
often dismissed as errors by modern editors. To fully appreciate the cohesive-ness of her text, one must
truly read it. Her erudite analysis of the text provides a fresh perspectiveof the Quixote, one that all
Cervantes scholars should consider reading.

Polchow, Hispania

Si Don Quijote es el mos hispanicus que trenzo´ la novela moderna, queda abierta la discusio´n entre el
pertinente ana´lisis ﬁlolo´gico y de archivo de Byrne, la teorizacio´n de la novelamoderna del siglo XX y los
tratados de autores como Lodovico Castelvetro, Anto-nio Sebastiani Minturno, Giambattista Giraldi
Cinthio o Torquato Tasso, entreotros, que, abriendo puntos de contacto y divergencias entre la e´pica y
el‘‘romanzo’’, emplearon referencias cruzadas entre poe´tica y discurso legal y sealejaron
ası´ signiﬁcativamente de la oposicio´n de Aristo´teles entre poesı´a e historia

Rabell, Hispanic Review

The central thesis of this book, that Cervantes’s fiction serves as a ‘‘fulcrum forthe fields . . . of history and
jurisprudence, highlighting their inconsistencies andanticipating the resolution of their paradoxes’’ is
convincing and, more important,interesting. Susan Byrne succeeds in the ever-more-challenging task of
sheddingnew light on Don Quixote through her careful tracing of the ways in which hisdialogue with
Giovio and Baeza helped Cervantes to forge the modern novel.

Simerka, Renaissance Quarterly


Ficino in Spain

This is an interesting example of the kind of book that can resultwhen someone takes a commonly
received scholarly opinion and testsit against the actual data. All of us view the world through our vari-ous
heuristic filters, some of which we construct ourselves and someof which we inherit from our teachers,
but as this book shows, thesefilters can keep us from seeing important facts that are literally rightin front
of us. Once we set aside the idea that Ficino could not havehad much of an impact in Renaissance Spain
because our ideas aboutthe Renaissance in Spain do not have a place for him, then we can seewhat there is
to see. And if that forces us to revise one of our heuristicfilters, then so be it

Kallendorf Neo-Latin News

“…a book that was waiting to be written…To the charge that he {Ficino] was reallynot that well known in
Spain, Susan Byrne, through impressive archival research, points to themany volumes of his works that
were present in Spain during the period.”

De Armas, Renaissance Quarterly



   CONFIDENTIAL - FOR ATTORNEYS' EYES ONLY                                                     BYRNE019293
